FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
This is the third office action on the merits in response to the above identified patent application filed on 01/04/2019. Applicant has amended claims 1, 7, 10, 11, and 15; canceled claims 2, 12-13, and 16-17; and added claims 20-24. Claims 1, 3, 7, 10-11, 15, and 18-24 are currently pending and being examined.

Claim Objections
Claims 10, 20, and 23 are objected to because of the following informalities:
Claim 10, lines 6-7: “the second edge below the outer skin” is believed to be in error for “the second edge is below the outer skin”
Claim 20, lines 5-6: “the second edge below the outer skin” is believed to be in error for “the second edge is below the outer skin”
Claim 23, lines 14-15: “the second edge below the outer skin” is believed to be in error for “the second edge is below the outer skin”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 3, 7, 10-11, 15, and 18-24 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bunker (U.S. 2011/0293423 A1).
Regarding claim 1, Bunker teaches (Figures 2, 3, and 5) a component for a gas turbine engine (p. [0040]: “combustor liners, turbine nozzles vanes, turbine nozzle bands, turbine rotor blades, the turbine shroud, or the exhaust liner”), comprising:
a wall (20 – Figure 1) having an internal surface (24 – Figures 2 and 3) and an outer skin (26 – Figures 2 and 3); and
a cooling hole (28 – Figure 2) having an inlet (30 – Figures 2 and 3) extending from said internal surface (24) and merging into a metering section (34 – Figures 2 and 3), and a diffusion section (40 – Figure 3) downstream of said metering section (34) that extends to an outlet (“chevron outlet 40”) located at said outer skin (26), the diffusion section (40) including a first lateral edge (see annotated Figure 5 on next page) including a first curvature, a second lateral edge (see annotated Figure 5 on next page) laterally opposite the first lateral edge and including a second curvature, and a raised transition portion (50 – Figure 3; 92 – Figure 5) laterally centered between the first lateral edge and the second lateral edge (as shown by annotated Figure 5 on next page);
wherein the outlet (40) includes a leading edge (see annotated Figure 5 on next page) and a trailing edge (see annotated Figure 5 on next page), and the leading edge is downstream of a downstream end (point “Y” – Figures 2 and 3) of the metering section (34), the first lateral edge diverges laterally from the leading edge and converges laterally along a first filleted edge (see annotated Figure 5 on next page) before reaching the trailing edge (as shown by the inward turning of the first filleted edge), the second lateral edge diverges laterally from the leading edge and converges laterally along a second filleted edge (see annotated Figure 5 on next page) before reaching the trailing edge (as shown by the inward turning of the second filleted edge), and the trailing edge is a straight edge extending 

    PNG
    media_image1.png
    507
    722
    media_image1.png
    Greyscale

Alternatively, Figure 12 of Bunker teaches all the limitations above, as shown below:

    PNG
    media_image2.png
    479
    744
    media_image2.png
    Greyscale


Regarding claim 3, Bunker teaches the invention as claimed and as discussed above for claim 1, and Bunker further teaches (Figures 2 and 3) the metering section (34) has a substantially constant flow area from the inlet (30) to the diffusion section (40) – (p. [0043], ll. 2-3: “The bore usually has a substantially constant flow area from its inlet end to its outlet end”).
Regarding claim 7, Bunker teaches the invention as claimed and as discussed above for claim 1, and Bunker further teaches (Figure 3) the metering section (34) extends along a central axis (36), and the trailing edge defines a right angle (as shown by annotated Figure 5 on previous page in combination with Figure 3) relative to the central axis (36).
Regarding claim 10, Bunker teaches the invention as claimed and as discussed above for claim 1, and Bunker further teaches (Figure 2) the metering section (34) extends along a central axis (36), the diffusion section (40 – Figure 3) includes an angled surface (48) extending along an angle relative to the central axis (36), the raised transition portion (50) extends from a first transition portion edge (see annotated Figure 2 on next page) adjoining the angled surface (48) to a second transition portion edge (see annotated Figure 2 on next page) adjoining the angled surface (48) and downstream of the first transition portion edge, and an entirety of the raised transition portion (50) from the first edge to the second edge below the outer skin (26) – (as shown by Figure 2).
It is noted that “raised transition portion” may be any “portion” of element 50, thereby showing a “portion” of element 50 being below outer skin 26.

    PNG
    media_image3.png
    409
    830
    media_image3.png
    Greyscale

Regarding claim 11, Bunker teaches the invention as claimed and as discussed above for claim 10, and Bunker further teaches (Figure 3) the raised transition portion (50) includes at least one curved surface (p. [0049], ll. 5-7 teaches “the shape, size and orientation of the plateau can vary considerably, as can any of the individual surfaces or “faces” of the plateau.” p. [0053] teaches that the transition portion as shown in Figure 6 can have a curved top surface/valley 102. See also Figure 12 for a similar transition portion 212 having curved surfaces).
Regarding claim 15, Bunker teaches (Figures 2, 3, and 5) a component for a gas turbine engine (p. [0040]: “combustor liners, turbine nozzles vanes, turbine nozzle bands, turbine rotor blades, the turbine shroud, or the exhaust liner”), comprising:
a wall (20 – Figure 1) having an internal surface (24 – Figures 2 and 3) and an outer skin (26 – Figures 2 and 3); and
a cooling hole (28 – Figure 2) having an inlet (30 – Figures 2 and 3) extending from said internal surface (24) and merging into a metering section (34 – Figures 2 and 3), and a diffusion section (40 – Figure 3) downstream of said metering section (34) that extends to an outlet (“chevron outlet 40”) 
wherein the diffusion section (40) includes a first lateral edge (see annotated Figure 5 on page 4) including a first curvature, wherein the first lateral edge diverges laterally from the leading edge and converges laterally along a first filleted edge (see annotated Figure 5 on page 4) before reaching the trailing edge (as shown by the inward turning of the first filleted edge), the diffusion section (40) includes a second lateral edge (see annotated Figure 5 on page 4) laterally opposite the first lateral edge and including a second curvature, wherein the second lateral edge diverges laterally from the leading edge and converges laterally along a second filleted edge (see annotated Figure 5 on page 4) before reaching the trailing edge (as shown by the inward turning of the second filleted edge), the straight trailing edge extending along a straight line from the first filleted edge to the second filleted edge (as shown by annotated Figure 5 on page 4), and the leading edge is downstream of a downstream end (point “Y” – Figures 2 and 3) of the metering section (34), the metering section (34) has a substantially constant flow area from the inlet (30) to the diffusion section (40) – (p. [0043], ll. 2-3: “The bore usually has a substantially constant flow area from its inlet end to its outlet end”), the metering section (34) extends along a central axis (36), the trailing edge defines a right angle (as shown by annotated Figure 5 on page 4 in combination with Figure 3) relative to the central axis (36), the diffusion section (40) includes a raised transition portion (50 – Figure 3; 92 – Figure 5) disposed between the first lateral edge and the second lateral edge, and the raised transition portion (50) is below the outer skin (26) – (as shown by Figure 2) and includes at least one curved surface (p. [0049], ll. 5-7 teaches “the shape, size and orientation of the plateau can vary considerably, as can any of the individual surfaces or “faces” of the plateau.” p. [0053] teaches that the transition portion as shown in Figure 6 can have a curved top surface/valley 102. See also Figure 12 for a similar transition portion 212 having curved surfaces).

Alternatively, Figure 12 of Bunker teaches all the limitations above, as shown on page 4.
It is noted that Bunker teaches “it is to be understood that the described inventive features may be combined in any suitable manner in the various embodiments” (p. [0032], ll. 11-13). Therefore, the embodiments of Figures 5 and 12 are combinable with the embodiments of Figures 2 and 3.
Regarding claim 18, Bunker teaches the invention as claimed and as discussed above for claim 1, and Bunker further teaches (Figure 3) the metering section (34) extends along a central axis (36), and the raised transition portion (50) is laterally centered relative to the central axis (36) – (as shown by Figure 3).
Regarding claim 19, Bunker teaches the invention as claimed and as discussed above for claim 15, and Bunker further teaches the diffusion section (40) is asymmetric.
It is noted that this limitation does not specify what the axis of asymmetric is (i.e. the diffusion section is asymmetric relative to what?). Therefore, the diffusion section 40 is asymmetric relative to any axis other than centerline axis 36.
However, Bunker teaches (p. [0051], ll. 11-12) for the plateau (60) of Figure 4, “the vertex need not be aligned with axis 70, e.g., it can be “off-center”.” Therefore, Bunker additionally teaches the diffusion section is asymmetric relative to a centerline axis.
Regarding claim 20, Bunker teaches the invention as claimed and as discussed above for claim 15, and Bunker further teaches (Figure 2) the diffusion section (40 – Figure 3) includes an angled surface (48) extending along an angle relative to the central axis (36), the raised transition portion (50) extends from a first transition portion edge (see annotated Figure 2 on page 6) adjoining the angled surface (48) to a second transition portion edge (see annotated Figure 2 on page 6) adjoining the angled surface (48) 
It is noted that “raised transition portion” may be any “portion” of element 50, thereby showing a “portion” of element 50 being below outer skin 26.
Regarding claim 21, Bunker teaches the invention as claimed and as discussed above for claim 20, and Bunker further teaches (Figure 3) the raised transition portion (50) is laterally centered relative to the central axis (36) – (as shown by Figure 3).
Regarding claim 22, Bunker teaches the invention as claimed and as discussed above for claim 10, and Bunker further teaches (Figure 3) the raised transition portion (50) is laterally centered relative to the central axis (36) – (as shown by Figure 3).
Regarding claim 23, Bunker teaches (Figures 2, 3, and 5) a component for a gas turbine engine (p. [0040]: “combustor liners, turbine nozzles vanes, turbine nozzle bands, turbine rotor blades, the turbine shroud, or the exhaust liner”), comprising:
a wall (20 – Figure 1) having an internal surface (24 – Figures 2 and 3) and an outer skin (26 – Figures 2 and 3); and
a cooling hole (28 – Figure 2) having an inlet (30 – Figures 2 and 3) extending from said internal surface (24) and merging into a metering section (34 – Figures 2 and 3), and a diffusion section (40 – Figure 3) downstream of said metering section (34) that extends to an outlet (“chevron outlet 40”) located at said outer skin (26), the diffusion section (40) including a first lateral edge (see annotated Figure 5 on page 4) including a first curvature, a second lateral edge (see annotated Figure 5 on page 4) laterally opposite the first lateral edge and including a second curvature, and a raised transition portion (50 – Figure 3; 92 – Figure 5) laterally centered between the first lateral edge and the second lateral edge (as shown by annotated Figure 5 on page 4);

It is noted that “raised transition portion” may be any “portion” of element 50, thereby showing a “portion” of element 50 being below outer skin 26.
It is noted that Bunker teaches “it is to be understood that the described inventive features may be combined in any suitable manner in the various embodiments” (p. [0032], ll. 11-13). Therefore, the embodiment of Figure 5 is combinable with the embodiments of Figures 2 and 3.
Regarding claim 24, Bunker teaches the invention as claimed and as discussed above for claim 23, and Bunker further teaches (Figure 5) the trailing edge is a straight edge (as shown by annotated Figure 5 on page 4).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10, 15, and 20 have been considered but are moot because the new ground of rejection relies on a different interpretation of the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
As discussed in the body of the prior-art rejections above, Figures 5 and 12 of Bunker teach the italicized portion of claim 1 as shown on page 6 of Applicant’s Remarks. It is noted that Bunker teaches 
Regarding Applicant’s argument that “Bunker discloses that site 52 of plateau 50 is ‘generally flush with outer wall surface 26’”, it is noted that the claimed limitation “raised transition portion” – keyword being “portion” – may be any “portion” of element 50, thereby showing a “portion” of element 50 being below outer skin 26. Furthermore, there does not appear to be a patentable distinction between a structural element (in this case, the raised transition portion) being “flush” with the outer skin versus being “entirely below” the outer skin, and that choosing between the two is a matter of design choice which has no apparent significance to the functionality of the cooling hole. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY NG/               Examiner, Art Unit 3741                                                                                                                                                                                         
/EHUD GARTENBERG/               Supervisory Patent Examiner, Art Unit 3741